DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          XIOMARA ZUNIGA,
                             Appellant,

                                    v.

              PACIFIC FINANCIAL ASSOCIATION, INC.,
                            Appellee.

                              No. 4D18-0487

                              [May 17, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John B. Bowman, Judge; L.T. Case No.
CACE-17-002288.

  Alan Glenn, Miami, for appellant.

  Ryan C. Wagner of Wagner Law Group, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.